Case 0:19-cv-60785-RS Document 1 Entered on FLSD Docket 03/26/2019 Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

      AARON DONDE, individually and                      Case No.
      on behalf of all others similarly situated,
                                                         CLASS ACTION
                     Plaintiff,
                                                         DEMAND FOR JURY TRIAL
      v.

      FREEDOM BOAT CLUB LLC,
      a Florida company,

                     Defendant.


                                  CLASS ACTION COMPLAINT

              1.   Plaintiff Aaron Donde (“Mr. Donde” or “Plaintiff”), brings this action under

    the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, a federal statute

    enacted in response to widespread public outrage about the proliferation of intrusive,

    nuisance telemarketing practices. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745

    (2012).

              2.   Mr. Donde brings this Class Action Complaint and Demand for Jury Trial

    against Defendant Freedom Boat Club LLC (“FBC” or “Defendant”) to stop FBC from

    violating the TCPA by sending unsolicited, autodialed text messages to consumers without

    their consent, including text messages to consumers registered on the National Do Not Call

    registry, and to otherwise obtain injunctive and monetary relief for all persons injured by

    FBC’s conduct.

              3.   The Plaintiff never consented to receive FBC’s text messages, which were

    placed to him for telemarketing purposes. Because telemarketing campaigns generally send
Case 0:19-cv-60785-RS Document 1 Entered on FLSD Docket 03/26/2019 Page 2 of 13




    text messages to hundreds of thousands or even millions of potential customers en masse, the

    Plaintiff bring this action on behalf of proposed nationwide classes of other persons who

    received illegal telemarketing text messages from or on behalf of Defendant.

           4.      A class action is the best means of obtaining redress for the Defendant’s wide

    scale illegal telemarketing and is consistent both with the private right of action afforded by

    the TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil

    Procedure.

                                              PARTIES

           5.      Plaintiff Donde is a Broward County, Florida resident.

           6.      Defendant Freedom Boat Club LLC is a Florida limited liability company

    with its principal place of business in Venice, FL.

                                   JURISDICTION AND VENUE

           7.      This Court has federal question subject matter jurisdiction over this action

    under 28 U.S.C. § 1331, as the action arises under the TCPA, 47 U.S.C. §227 (“TCPA”).

           8.      This Court has personal jurisdiction over Defendant and venue is proper in

    this District under 28 U.S.C. § 1391(b) because Defendant is incorporated in Florida and

    headquartered in this District, and because the wrongful conduct giving rise to this case was

    directed from this District.

                    THE TELEPHONE CONSUMER PROTECTION ACT

           9.      In 1991, Congress enacted the TCPA to regulate the explosive growth of the

    telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing .

    . . can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991,




                                                                                                      2
Case 0:19-cv-60785-RS Document 1 Entered on FLSD Docket 03/26/2019 Page 3 of 13




    Pub. L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

    The TCPA Prohibits Automated Telemarketing Calls

             10.     The TCPA makes it unlawful “to make any call (other than a call made for

    emergency purposes or made with the prior express consent of the called party) using an

    automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

    number assigned to a … cellular telephone service.” See 47 U.S.C. § 227(b)(1)(A)(iii). 1 The

    TCPA provides a private cause of action to persons who receive calls in violation of 47

    U.S.C. § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

             11.     The TCPA also makes it unlawful “to initiate any telephone call to any

    residential telephone line using an artificial or prerecorded voice to deliver a message

    without the prior express consent of the called party”. See 47 U.S.C. § 227(b)(1)(B).

             12.     According to findings by the Federal Communication Commission (“FCC”),

    the agency Congress vested with authority to issue regulations implementing the TCPA, such

    calls are prohibited because, as Congress found, automated or prerecorded telephone calls are

    a greater nuisance and invasion of privacy than live solicitation calls, and such calls can be

    costly and inconvenient.

             13.     The FCC also recognized that “wireless customers are charged for incoming

    calls whether they pay in advance or after the minutes are used.” In re Rules and Regulations

    Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and

    Order, 18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

             14.     In 2013, the FCC began requiring prior express written consent for all


    1
        Under the TCPA text messages constitute “calls.”



                                                                                                     3
Case 0:19-cv-60785-RS Document 1 Entered on FLSD Docket 03/26/2019 Page 4 of 13




    autodialed or prerecorded telemarketing calls (“robocalls”) to wireless numbers and

    residential lines. Specifically, it ordered that:

            [A] consumer’s written consent to receive telemarketing robocalls must be
            signed and be sufficient to show that the consumer: (1) received “clear and
            conspicuous disclosure” of the consequences of providing the requested
            consent, i.e., that the consumer will receive future calls that deliver prerecorded
            messages by or on behalf of a specific seller; and (2) having received this
            information, agrees unambiguously to receive such calls at a telephone number
            the consumer designates.[] In addition, the written agreement must be obtained
            “without requiring, directly or indirectly, that the agreement be executed as a
            condition of purchasing any good or service.[]”

    In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

    27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

            The National Do Not Call Registry

            15.     The National Do Not Call Registry allows consumers to register their

    telephone numbers and thereby indicate their desire not to receive telephone solicitations at

    those numbers. See 47 C.F.R. § 64.1200(c)(2). A listing on the Registry “must be honored

    indefinitely, or until the registration is cancelled by the consumer or the telephone number is

    removed by the database administrator.” Id.

            16.     The TCPA and implementing regulations prohibit the initiation of telephone

    solicitations to residential telephone subscribers to the Registry. 47 U.S.C. § 227(c); 47

    C.F.R. § 64.1200(c)(2).

            The Growing Problem of Automated Telemarketing

            17.     “Robocalls and telemarketing calls are currently the number one source of

    consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls (July 22, 2016),

    https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls (statement of FCC




                                                                                                      4
Case 0:19-cv-60785-RS Document 1 Entered on FLSD Docket 03/26/2019 Page 5 of 13




    chairman).

           18.     “The FTC receives more complaints about unwanted calls than all other

    complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer

    Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection

    Act of 1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),

    https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-ftc-bureau-

    consumer-protection-federal-communications-commission-

    rulesregulations/160616robocallscomment.pdf.

           19.     In fiscal year 2017, the FTC received 4,501,967 complaints about robocalls,

    compared with 3,401,614 in 2016. Federal Trade Commission, FTC Releases FY 2017

    National Do Not Call Registry Data Book and DNC Mini Site (Dec. 18, 2017),

    https://www.ftc.gov/news-events/press-releases/2017/12/ftc-releases-fy-2017-nationaldo-not-

    call-registry-data-book-dnc.

           20.     The New York Times recently reported on the skyrocketing number of robocall

    complaints and widespread outrage about illegal telemarketing. Tara Siegel Bernard, Yes, It’s

    Bad. Robocalls, and Their Scams, Are Surging, N.Y. Times (May 6, 2018),

    https://www.nytimes.com/2018/05/06/your-money/robocalls-riseillegal.html; see also

    Katherine Bindley, Why Are There So Many Robocalls? Here’s What You Can Do About

    Them, Wall St. J. (July 4, 2018), https://www.wsj.com/articles/why-there-are-so-

    manyrobocalls-heres-what-you-can-do-about-them-1530610203.

           21.     Even more recently, a technology provider combating robocalls warned that

    nearly half of all calls to cell phones next year will be fraudulent. Press Release, First Orion,




                                                                                                        5
Case 0:19-cv-60785-RS Document 1 Entered on FLSD Docket 03/26/2019 Page 6 of 13




    Nearly 50% of U.S. Mobile Traffic Will Be Scam Calls by 2019 (Sept. 12, 2018),

    https://www.prnewswire.com/news-releases/nearly-50-of-us-mobile-traffic-will-be-scam-

    calls-by-2019-300711028.html.

                                 FACTUAL ALLEGATIONS

           22.      FBC operates and franchises boat clubs.

           23.      FBC uses telemarketing to promote memberships in its boat clubs.

           24.      FBC’s telemarketing efforts include the use of autodialers to send

    telemarketing text messages.

           25.      Recipients of these text messages, including Plaintiff, did not consent to

    receive them.

           26.      The Defendant used this equipment because it allows for thousands of

    automated texts to be sent at one time. Through this method, the Defendant shifts the burden

    of wasted time to the consumers it texts with unsolicited messages.

           Texts to Mr. Donde

           27.      Plaintiff Donde is a “person” as defined by 47 U.S.C. § 153(39).

           28.      Plaintiff Donde’s telephone number is assigned to a cellular telephone service.

           29.      Plaintiff Donde’s telephone number was placed on the National Do Not Call

    Registry for more than 30 days prior to the first text message from Defendant to Plaintiff.

           30.      Plaintiff Donde’s telephone number is not associated with a business and is

    for personal use.




                                                                                                  6
Case 0:19-cv-60785-RS Document 1 Entered on FLSD Docket 03/26/2019 Page 7 of 13




           31.     On October 10, 2018 and on February 2, 2019, Mr. Donde received two text

    messages from FBC using short code 77453:




           32.     Short code 77453 is regularly used by FBC locations across the country to

    market FBC memberships for FBC’s benefit and with FBC’s knowledge.

           33.     Plaintiff and the other text message recipients were harmed by these text

    messages. They were temporarily deprived of legitimate use of their phones because the

    phone line was tied up during the telemarketing texts and their privacy was improperly

    invaded. Moreover, these text messages injured Plaintiff and the other text message

    recipients because they were frustrating, obnoxious, annoying, were a nuisance and disturbed

    the solitude of Plaintiff and other class members.




                                                                                               7
Case 0:19-cv-60785-RS Document 1 Entered on FLSD Docket 03/26/2019 Page 8 of 13




                                      CLASS ALLEGATIONS

           34.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure

    23(b)(2) and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks

    certification of the following Classes:

           Autodialed Class: All persons in the United States who from four years prior
           to the filing of this action: (1) Defendant (or an agent acting on behalf of
           Defendant) text messaged, (2) using the same dialing equipment used to text
           message Plaintiff, (3) for substantially the same reason Defendant text
           messaged Plaintiff, and (4) for whom Defendant claims (a) it obtained prior
           express written consent in the same manner as Defendant claims it obtained
           prior express written consent to text message Plaintiff, or (b) Defendant does
           not claim to have obtained prior express written consent.

           Do Not Call Registry Class: All persons in the United States who from four
           years prior to the filing of this action: (1) Defendant (or an agent acting on
           behalf of Defendant) text messaged more than one time, (2) within any 12-
           month period, (3) where the person’s phone number had been listed on the
           national Do Not Call registry for at least thirty days, (4) for substantially the
           same reason Defendant text messaged Plaintiff, and (5) for whom Defendant
           claims (a) it obtained prior express written consent in the same manner as
           Defendant claims it obtained prior express written consent to text message the
           Plaintiff, or (b) Defendant does not claim to have obtained prior express written
           consent.

    The following individuals are excluded from the Classes: (1) any Judge or Magistrate

    presiding over this action and members of their families; (2) Defendant, its subsidiaries,

    parents, successors, predecessors, and any entity in which Defendant or its parents have a

    controlling interest and their current or former employees, officers and directors; (3)

    Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

    from the Classes; (5) the legal representatives, successors or assigns of any such excluded

    persons; and (6) persons whose claims against Defendant have been fully and finally

    adjudicated and/or released. Plaintiff anticipates the need to amend the Class definitions




                                                                                                  8
Case 0:19-cv-60785-RS Document 1 Entered on FLSD Docket 03/26/2019 Page 9 of 13




    following appropriate discovery.

           35.     Numerosity: On information and belief, there are hundreds, if not thousands

    of members of the Classes such that joinder of all members is impracticable.

           36.     Commonality and Predominance: There are many questions of law and fact

    common to the claims of Plaintiff and the Classes, and those questions predominate over any

    questions that may affect individual members of the Classes. Common questions for the

    Classes include, but are not necessarily limited to the following:

                   (a) whether Defendant utilized an automatic telephone dialing system to make
                       its text messages to Plaintiff and the members of the Classes;

                   (b) whether Defendant systematically sent multiple text messages to Plaintiff
                       and consumers whose phone numbers were registered with the DNC;

                   (c) whether Defendant sent text messages to Plaintiff and members of the
                       Classes without first obtaining prior express written consent to make the
                       calls;

                   (d) whether Defendant’s conduct constitutes a violation of the TCPA; and

                   (e) whether members of the Classes are entitled to treble damages based on
                       the willfulness of Defendant’s conduct.

           37.     Adequate Representation: Plaintiff will fairly and adequately represent and

    protect the interests of the Classes, and has retained counsel competent and experienced in

    class actions. Plaintiff has no interests antagonistic to those of the Classes, and Defendant has

    no defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously

    prosecuting this action on behalf of the members of the Classes, and have the financial

    resources to do so. Neither Plaintiff nor his counsel has any interest adverse to the Classes.

           38.     Appropriateness: This class action is also appropriate for certification

    because Defendant has acted or refused to act on grounds generally applicable to the Classes



                                                                                                     9
Case 0:19-cv-60785-RS Document 1 Entered on FLSD Docket 03/26/2019 Page 10 of 13




     and as a whole, thereby requiring the Court’s imposition of uniform relief to ensure

     compatible standards of conduct toward the members of the Classes and making final class-

     wide injunctive relief appropriate. Defendant’s business practices apply to and affect the

     members of the Classes uniformly, and Plaintiff’s challenge of those practices hinges on

     Defendant’s conduct with respect to the Classes as wholes, not on facts or law applicable

     only to Plaintiff. Additionally, the damages suffered by individual members of the Classes

     will likely be small relative to the burden and expense of individual prosecution of the

     complex litigation necessitated by Defendant’s actions. Thus, it would be virtually

     impossible for the members of the Classes to obtain effective relief from Defendant’s

     misconduct on an individual basis. A class action provides the benefits of single adjudication,

     economies of scale, and comprehensive supervision by a single court.

                                    FIRST CAUSE OF ACTION
                               Telephone Consumer Protection Act
                                   (Violations of 47 U.S.C. § 227)
                       (On Behalf of Plaintiff Donde and the Autodialed Class)

            39.     Plaintiff repeats and realleges paragraphs 1-38 of this Complaint and

     incorporates them by reference herein.

            40.     The foregoing acts and omissions of FBC and/or its affiliates, agents, and/or

     other persons or entities acting on FBC’s behalf constitute numerous and multiple violations

     of the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, with an

     autodialer to the Plaintiff’s cellular telephone.

            41.     The Defendant’s violations were negligent, willful, or knowing.

            42.     As a result of FBC’s and/or its affiliates, agents, and/or other persons or

     entities acting on FBC’s behalf’s violations of the TCPA, 47 U.S.C. § 227, Plaintiff and



                                                                                                  10
Case 0:19-cv-60785-RS Document 1 Entered on FLSD Docket 03/26/2019 Page 11 of 13




     members of the Class presumptively are entitled to an award of between $500 and $1,500 in

     damages for each and every call made.

            43.     Plaintiff and members of the Class are also entitled to and do seek injunctive

     relief prohibiting FBC and/or its affiliates, agents, and/or other persons or entities acting on

     FBC’s behalf from making autodialed calls, except for emergency purposes, to any cellular

     telephone number in the future.

                                  SECOND CAUSE OF ACTION
                                Telephone Consumer Protection Act
                                    (Violation of 47 U.S.C. § 227)
                  (On Behalf of Plaintiff Donde and the Do Not Call Registry Class)

            44.     Plaintiff repeats and realleges the paragraphs 1-38 of this Complaint and

     incorporates them by reference herein.

            45.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that

     “[n]o person or entity shall initiate any telephone solicitation” to “[a] residential telephone

     subscriber who has registered his or her telephone number on the national do-not-call registry

     of persons who do not wish to receive telephone solicitations that is maintained by the

     federal government.”

            46.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to

     any person or entity making telephone solicitations or telemarketing calls to wireless

     telephone numbers.” 2

            47.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall



     2
      Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG
     Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003) Available at
     https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf



                                                                                                       11
Case 0:19-cv-60785-RS Document 1 Entered on FLSD Docket 03/26/2019 Page 12 of 13




     initiate any call for telemarketing purposes to a residential telephone subscriber unless such

     person or entity has instituted procedures for maintaining a list of persons who request not to

     receive telemarketing calls made by or on behalf of that person or entity.”

            48.     Any “person who has received more than one telephone call within any 12-

     month period by or on behalf of the same entity in violation of the regulations prescribed

     under this subsection may” may bring a private action based on a violation of said

     regulations, which were promulgated to protect telephone subscribers’ privacy rights to avoid

     receiving telephone solicitations to which they object. 47 U.S.C. § 227(c).

            49.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be

     initiated, phone solicitations to telephone subscribers such as Plaintiff and the Do Not Call

     Registry Class members who registered their respective phone numbers on the DNC, a listing

     of persons who do not wish to receive telephone solicitations that is maintained by the

     federal government.

            50.     Defendant has, therefore, violated 47 U.S.C. § 227(c)(5). As a result of

     Defendant’s conduct, Plaintiff and the other members of the Do Not Call Registry Class are

     each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each

     violation.

                                       PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Donde, individually and on behalf of the Classes, prays for

     the following relief:

            A.      Certification of the proposed Classes;

            B.      Appointment of Plaintiff as representative of the Classes;




                                                                                                     12
Case 0:19-cv-60785-RS Document 1 Entered on FLSD Docket 03/26/2019 Page 13 of 13




            C.      Appointment of the undersigned counsel as counsel for the Classes;

            D.      A declaration that Defendant and/or its affiliates, agents, and/or other related

     entities’ actions complained of herein violate the TCPA;

            E.      An order enjoining Defendant and/or its affiliates, agents, and/or other persons

     or entities acting on Defendant’s behalf from making autodialed calls, except for emergency

     purposes, to any cellular telephone number and other calls to consumers whose telephone

     numbers are registered on the Registry in the future.

            F.      An award to Plaintiff and the Classes of damages, as allowed by law;

            G.      Leave to amend this Complaint to conform to the evidence presented at trial;

     and

            H.      Orders granting such other and further relief as the Court deems necessary,

     just, and proper.

                                           JURY DEMAND

            Plaintiff Donde requests a jury trial.

                                                     Respectfully Submitted,

                                                     AARON DONDE, individually and on behalf
                                                     of those similarly situated individuals

     Dated: March 26, 2019                            /s/ Avi Kaufman
                                                     Avi R. Kaufman (FL Bar no. 84382)
                                                     kaufman@kaufmanpa.com
                                                     Rachel E. Kaufman (FL Bar no. 87406)
                                                     rachel@kaufmanpa.com
                                                     KAUFMAN P.A.
                                                     400 NW 26th Street
                                                     Miami, FL 33127
                                                     Telephone: (305) 469-5881

                                                     Counsel for Plaintiff and the putative classes



                                                                                                      13
